DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 10/12/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (US# 2019/0088030 hereinafter Masterson) in view of Chaturvedi et al. (US# 2020/02588144), and Moudgil et al. (US# 10,559,121 hereinafter Moudgil).

Referring to claim 1, Masterson discloses an electronic device (smartphone; Paras. 0002-0003) comprising:
an image sensor (It is obvious that an image sensor is presented but not shown of the smartphone);
a touchscreen display (It is obvious that a touchscreen display is presented but not shown; Para. 0104);
a transceiver (It is obvious that a transceiver is presented but not shown of the smartphone);
a processor coupled to the image sensor, the touchscreen display, and the transceiver; and 
a memory coupled to the processor (a smartphone is a mobile phone that performs many of the functions of a computer, typically having a touchscreen interface, internet access, and an operating system capable of running downloaded applications. Thus, a processor coupled to the image sensor “camera”, touchscreen display, memory, and the transceiver is presented but not shown.; Paras. 0002-0003), the memory storing instructions executable by the processor to:
(Location data and image data are captured at a location; Paras. 0004-0005, and 0071);
receive, via the touchscreen display, an input setting a location of at least one augmented reality anchor point on the received images of the real world environment (At 1007, the image data is processed to determine a plurality of anchor points. The plurality of anchor points 121 may be determined by the client device 110 and/or the image processing engine 205. The plurality of anchor points 121 may correspond to areas of interest in the image data 119 such as corners, walls, floors, objects, etc. Any method or technique for performing 3D reconstruction based on image data may be used; Para. 0072);
receive a selection of at least one virtual object associated with the at least one augmented reality anchor point (At 1013, based on the placement of the virtual object, the virtual object is associated with a subset of the plurality of anchor points. The virtual object 125 may be associated with the subset of the plurality of anchor points 121 by the client device 110 and/or the virtual object engine 210.; Para. 0078);
output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point (At 1015, the virtual object and the subset of the plurality of anchor points are provided. The subset of the plurality of anchor points 121 may be provided by the client device 110 to the virtual object engine 210. Depending on the implementation, the virtual object engine 210 may store the virtual object 125 and the subset of anchor points 121 in the object data 177. In addition, the virtual object engine 210 may associate the virtual object 125 with the current location of the client device 110.; Para. 0079);
generate an augmented reality scene based in part on the at least one augmented reality anchor point and the at least one virtual object (After the anchor points 121 have been determined, the user may use the AR application to "place" the virtual object 125 in the environment as rendered and displayed to the user through the AR application.; Para. 0041).
However, Masterson as applied above does not specifically disclose receive, via the touchscreen display, a user input setting a location of at least one augmented reality anchor point on the received images of the real world environment; and
transmit the augmented reality scene to a receiving device via the transceiver.
In an analogous art, Chaturvedi discloses receive, via the touchscreen display, a user input setting a location of at least one augmented reality anchor point on the received images of the real world environment (Image anchor points define the location and/or direction from where each representation was captured and may be used to generate the planes and surfaces, but may also be used to allow a user to traverse through the curated environment by selecting one of the image anchor points when displayed in the AR view. Selection of an image anchor point changes a displayed view in the curated environment to an associated representation that was captured from the selected anchor point.; Paras. 0023 and 0110-0111 and 0130; 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Chaturvedi to the system of Masterson as in order to allow to improve the response times for the system, which makes the AR experience smooth.
However, Masterson in view of Chaturvedi as applied above does not specifically disclose transmit the augmented reality scene to a receiving device via the transceiver.
In an analogous art, Moudgil discloses transmit the augmented reality scene to a receiving device via the transceiver (As will be discussed later herein, if multiple users use the same area or region for accessing AR content then these cube maps can also potentially be shared among users, at least to serve as a starting point until sufficient information is captured to provide a current cube map for the location.; Col. 22 lines 36-41 and... wireless components 1314 operable to communicate with one or more electronic devices; Col. 28 lines 18-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Moudgil to the system of Masterson in view of Chaturvedi in order to allow augmented reality (AR) content can be desirable to map, model, and generate an accurate representation of the scene, so that the content can be rendered appropriately with respect to that representation. 
Referring to claim 2, Masterson as modified by Moudgil discloses wherein the memory further stores instructions executable by the processor to: output to the touchscreen display a user interface containing one or more controls to customize an appearance of the at least one virtual object (see Moudgil, The scale, angle, and location of the augmented content can move as appropriate with the change in location and/or orientation of the computing device.; Col. 2 lines 60-62 and Col. 3 lines 48-61); 
receive a user selection of a first control of the one or more controls; and adjust at least one of a position, a scale, or an orientation of the at least one virtual object based in part on the user selection of the first control (see Moudgil, The scale, angle, and location of the augmented content can move as appropriate with the change in location and/or orientation of the computing device.; Col. 2 lines 60-62 and Col. 3 lines 48-61). 
Referring to claim 3, Masterson discloses wherein the instructions to receive the selection of the at least one virtual object comprise instructions to: 
output multiple candidate virtual objects to the touchscreen display (see Fig. 7); and 
receive the selection of the at least one virtual object from the multiple candidate virtual objects (the user has determined to place a virtual object 125 in the room shown in the window 320. Accordingly, a window 710 containing the text "Select an object to place" is displayed in the window 320. The window 710 includes user interface elements that each correspond to a different type of virtual object 125. In the example shown, the user can select from virtual objects 125 that include a "Duck", a "Hat", a "Ball", and a "Rabbit".; Para. 0067). 
Referring to claim 4, Masterson as modified by Moudgil discloses wherein the multiple candidate virtual objects are selected based in part on a user interest that is determined from one or more second virtual objects previously saved to the augmented reality scene (Col. 3 lines 30-40, Fig. 1A-1C).
Referring to claim 6, Masterson discloses wherein the instructions to output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point comprise instructions to:
determine a category of at least one real world object visible in the received images of the real world environment (Paras. 0066-0067; Figs. 6-7);
determine an association between a category of the at least one virtual object and the category of the at least one real world object (Paras. 0066-0067; Figs. 6-7);
select a display location for the at least one virtual object that is in proximity to the at least one real world object based on the association (Paras. 0066-0067; Figs. 6-7); and 
control the touchscreen display to show the at least one virtual object at the display location (Paras. 0066-0067; Figs. 6-7).
Referring to claim 7, Masterson discloses wherein the memory further stores instructions executable by the processor to:
determine an initial display size for the at least one virtual object based in part on dimensions of the at least one real world object (The virtual object 125 may have properties such as size, mass, shape, color, etc., that indicate how the virtual object 125 will be rendered in the environment and how the user (or other users) may interact with the virtual object 125.; Para. 0027).
Referring to claim 8, Masterson discloses wherein the augmented reality scene comprises location information indicating a location of the real world environment, the location (share a virtual object 125 with a second user... When the second user later enters the geofence 228 associated with the virtual object 125, the virtual object 125 may be rendered and displayed by the AR application at the anchor points 121 associated with the virtual object 125.; Paras. 0056-0057).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kink et al. (US# 2019/0325604 hereinafter Fink) in view of Patel et al. (US# 10,777,010 hereinafter Patel).

Referring to claim 17, Fink discloses an electronic device comprising: 
a transceiver (It is obvious that antennas 528 is a transceiver for transmitting and receiving signal data; Fig. 5);
(504; Fig. 5) coupled to the transceiver (Paras. 0052- 0053 and 005; Fig. 5); and
a memory (520, 522, 554; Fig. 5) coupled to the processor, the memory storing instructions executable by the processor (Para. 0054) to:
store multiple augmented reality scenes received from a first device, each augmented reality scene comprising at least one virtual object and at least one physical object disposed in a location of a real world environment (file structure 200 for storing scene at a given location with captured figure and placement of virtual objects; Paras. 0021, 0027 and 0033);
receive, via the transceiver, an indication that the second device is at or near the location (Incorporation of GPS data would indicate that first device 402 and second device 408 are relatively proximate. By including heading information (such as may be available via a magnetic compass), altitude data (which may be supplied by GPS or a barometric sensor, for example), and gyroscope data to determine each device's angular orientation, it can be determined that both first device 402 and second device 408 are facing the same scene 404. Thus, the point clouds from first device 402 and second device 408 are likely to include common points, and so may be correlated.; Para. 0043); and
determined, in response to receiving the indication that the second device is at or near the location, a list of augmented reality scenes that are associated with the location and are among the stored augmented reality scenes received from the first device, the list including a first augmented reality scene and second reality scene (first device 402 and second device 408 are relatively proximate; Para. 0043…. and a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes.);
transmit, via the transceiver, a list of augmented reality scenes to the second device (a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes,... and In block 308 of method 300 is carried out entirely by consumer device 102, block 408 may involve consumer device 102 updating an image or video stored upon consumer device 102 (or otherwise accessible to consumer device 102, such as with a video or image stored remotely, e.g. on a cloud service). In some such examples, the updated or augmented AR data of the existing capture may be stored on consumer device 102 (or uploaded/updated by consumer device 102 to the cloud service). In other examples, block 408 may be carried out by a remote server that also executes block 406. In still other examples, only block 408 may be carried out by a second remote system, separate or independent from the remote system that carried out block 406.; Para. 0046);
receive, via the transceiver, a first request from the second device to send a first augmented reality scene to the second device, the first augmented reality scene having a first point cloud (As shown in FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048);
transmit, via the transceiver, the first augmented reality scene to the second device for showing the first augmented reality scene on a display of the second device (consumer device 102 may upload the data to the remote server. In other embodiments, the remote server may initiate the method with consumer device 102. Block 302, existing point cloud; Paras. 0034-0035..., and As shown in FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048);
(With knowledge of the heading and orientation of second device 408 relative to first device 402, the x, y, and/or z data of each point in the correlated point clouds can be translated to the frame of reference for first device 402. This enables the augmented point cloud to be used from a wider range of perspectives as compared with a point cloud derived only from a single device.; Paras. 0047-0048); 
stitch together the first augmented reality scene and the second augmented reality scene into a global scene based on the overlapping first point cloud and second point cloud (In block 306, the subsequent capture and its associated 3D point cloud may be correlated with the source capture and point cloud.; Para. 0039, and....where the captures overlap to only a partial extent, only that portion of the subsequent capture's point cloud that overlaps may be merged to the source capture point cloud. Alternatively, the overlapping portion may be merged, and non-overlapping portions may be added, possibly in conjunction with stitching or adding on the non-overlapping portions of the captures. This could result in an expanded image and point cloud, greater than either the source or subsequent captures. The result of the merging process may yield a more robust and accurate point cloud that allows for better analysis and accurate placement of AR objects.; Para. 0048); and
transmit, via the transceiver, the second augmented reality scene to the second device for showing the global scene on the display of the second device (In FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048).

In an analogous art, Patel discloses wherein the first augmented reality scene is selected by a user after the list of augmented reality scenes is presented at the second device (As mentioned, the environment mapping service 516 can store maps or related data for subsequent retrieval by the same user or device, or for different users or devices for a similar scene location.  For example, the data might include time and/or date data, which can be used to select different versions of an environment map, or different environment maps, for the same scene location.  For example, one map might be generated for a location during daylight hours, and another generated during night time hours.  Storing the date and/or time information can enable the appropriate environment map to be provided for a received request.  While a single map might be used with the brightness or colors adjusted, there may be different light sources (e.g., the sun) present during the day that are not present at night, and other light sources (e.g., lamps) that are active at night but typically not during the day, etc. Various other data can be used to select from multiple maps for a scene location in accordance with the various embodiments.; Col. 14 lines 32-63, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Patel to the system of Fink in order to allow provide the user the true augmented reality experience.
Referring to claim 18, Fink discloses wherein: the first and second augmented reality scenes comprise location information indicating a location of the real world environment (scene 404 having a tree and a bicycle; Para. 0042).
Referring to claim 19, Fink discloses wherein the instructions to stitch together the first augmented reality scene and the second augmented reality scene into the global scene comprise instructions to: use a point set registration algorithm to find one-to-one matches (The different perspective may allow for additional points to be identified from features that may have been at least partially obscured from the first capture, or points to be more accurately identified in the second capture as compared to the first capture; Para. 0020, and....Correlation may be accomplished by a variety of methods. For example, some embodiments may employ object matching between captures. An anchor point or object in the source capture may be determined and/or selected, which is then located within the subsequent capture to tie the images together. The anchor point may be one of the points in the AR data point cloud, or may be a different point identified in the scene.; Paras. 0040 and 0048).
Referring to claim 20, Fink discloses wherein the instructions to stitch together the first augmented reality scene and the second augmented reality scene into the global scene (the overlapping portion may be merged, and non-overlapping portions may be added, possibly in conjunction with stitching or adding on the non-overlapping portions of the captures.; Para. 0048) further comprise instructions to: extract content and location data received from the second device (In another embodiment, geolocation services such as GPS may be used to determine that the subsequent capture is taken in approximately the same location as the source capture. Combined with orientation information such as may be provided by a compass, to correlate the direction the camera is pointing, and a gyroscope, to correlate the spatial orientation of the camera (e.g. whether the camera was tilted up, down, left, and/or right), it can be established that the devices capturing the source and subsequent images, respectively, were in approximately the same location and facing approximately the same direction.; Para. 0041); and
identify neighboring nodes at the location of the second device (By determining such device orientation, it may not be necessary to establish a single unique anchor point, as the location and orientation of each device may provide sufficient common reference information to derive a common coordinate system. Geolocation may also be supplemented or alternatively determined on the basis of known nearby markers, such as radio beacons like WiFi hotspots, NFC/RFID readers, Bluetooth, etc.).

Claim Objections
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 5, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the instructions to output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point comprise instructions to:
determine a bounding box of the at least one virtual object;
sample, in a radial manner starting at the location of the at least one augmented reality anchor point, possible locations of the bounding box;
for each possible location of the bounding box, determine whether a second bounding box associated with an existing virtual object intersects with the possible location;
when no second bounding box associated with an existing virtual object intersects with the possible location, select the possible location as a display location for the at least one virtual object; and 
control the touchscreen display to show the at least one virtual object at the display location".
Referring to claim 13, the claim is interpreted and objected for the same reason as set forth in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624